DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/29/2021, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1- 20 would be allowed if they overcome the double patent rejection.
The following is an examiner's statement of reasons for allowance of Independent Claim(s) 1 and 11:
	The closest prior art, Esenlik (US 20140328413 Al) in view of KOSSENTINI (US 20120189064 Al),
Esenlik teaches a method for adaptive loop filtering in a video coding system (The processing includes at least one stage, said processing stage being Adaptive Loop Filtering [0022]; Fig. 1 and 2), comprising: storing a current block of samples generated from a previous-stage filter circuit in a filter pipeline in a block buffer, the current block of samples being one of multiple blocks included in a current picture (the filtering regions are shifted so as to be aligned with the filtering windows, which are specified by the output sequence of previous filter operations of the pipeline, such as, for instance, deblocking [0134][0135]); processing samples in a to-be-filtered area with an adaptive loop filter (ALF) (The stages of SAO and ALF are performed in the region inside the dashed rectangle, which will, in the following, also be called "filtering window" [0117], Fig. 12), the ALF having a left, right, upper, and lower span with a length of P, Q, R and S samples respectively (for a 7x7 filter [0161][0162], Fig. 27, P=Q=R=S=3); the to-be-filtered area including a subset of samples in a first combined region (“The outer rectangle area which represent the buffer “line memory columns and lines and the LCU”, Fig. 12), the (“LCU”, Fig. 12) and P+Q columns of samples of a first block previously received from the previous-stage filter circuit in the filter pipeline (“left part of the line memory”, Fig. 12), the P+Q columns of samples of the first block being stored in a side buffer (“left part of the line memory”, Fig. 12) and storing the P+Q columns of samples of the current block in the side buffer, the P+Q columns of samples of the current block being adjacent to a second block that has not been received from the previous-stage filter circuit in the filter pipeline (Repeating the process is implied from Fig. 16, 26, etc.). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Esenlik using another filter (KOSSENTINI, Fig. 2) and hence using different buffer size.
Esenlik in view of KOSSENTINI does not teach "reading a set of neighboring samples in the to-be-filtered area from the block buffer or the side buffer into an ALF circuit and performing, by the ALF circuit, adaptive loop filtering for two adjacent target samples in the set of neighboring samples to generate two adjacent filtered samples based on the set of neighboring samples".
	None of the prior art teach or fairly suggest the limitations of performing adaptive loop filtering for two adjacent target samples in parallel, in combination with the other limitation of Claim(s) 1 and 11. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 2-9 and 12-20 include the above-described allowable subject matter for being dependent on independent Claim(s) 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be dearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419